Citation Nr: 0629342	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  99-04 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for joint pain, to 
include as a manifestation of undiagnosed illness. 
 
2.  Entitlement to service connection for memory loss, to 
include as a manifestation of undiagnosed illness. 
 
3.  Entitlement to service connection for skin rash, to 
include as a manifestation of undiagnosed illness. 
 
4.  Entitlement to service connection for blurred vision, to 
include as a manifestation of undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from August 1990 through March 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran has since relocated and the 
Nashville, Tennessee, RO is the current Agency of Original 
Jurisdiction (AOJ).

The issue of entitlement to service connection for blurred 
vision, to include as a manifestation of undiagnosed illness 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theatre of 
Operations during the Persian Gulf War, and has developed an 
undiagnosed illness manifested by chronic joint pain. 
 
2.  The veteran served in the Southwest Asia Theatre of 
Operations during the Persian Gulf War, and has developed an 
undiagnosed illness manifested by chronic short-term memory 
loss. 
 
3.  The veteran served in the Southwest Asia Theatre of 
Operations during the Persian Gulf War, and has developed an 
undiagnosed illness manifested by chronic skin rash.


CONCLUSIONS OF LAW

1.  Chronic joint pain was incurred in service. 38 U.S.C.A. 
§§ 1110, 1117  
(West 2005); 38 C.F.R. § 3.317 (2005). 
 
2.  Chronic short-term memory loss was incurred in service. 
38 U.S.C.A. §§ 1110, 1117 (West 2005); 38 C.F.R. § 3.317 
(2005). 
 
3.  Chronic skin rash was incurred in service. 38 U.S.C.A. §§ 
1110, 1117  
(West 2005); 38 C.F.R. § 3.317 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for joint pain, 
short-term memory loss, and skin rash, all as manifestations 
of an undiagnosed illness.  Based upon the applicable law 
stated below, and upon review of the veteran's records, 
service connection is warranted for each of these three 
disabilities.

VA shall pay compensation to a Persian Gulf veteran with a 
qualifying chronic disability that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or to 
a degree of 10 percent or more not later than December 31, 
2006; and that, by history, physical examination, or 
laboratory tests, cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  The 
veteran's service personnel records indicate that he served 
in Saudi Arabia from February 1991 to August 1991.  He, 
therefore, had active military service in the Southwest Asia 
Theatre of operations during the Persian Gulf War.  See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(1).

A "qualifying chronic disability" in this case means a 
chronic disability resulting from an undiagnosed illness.  
See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  Signs or 
symptoms that may be manifestations of an undiagnosed illness 
include, but are not limited to, fatigue, unexplained rashes 
or other dermatological signs or symptoms, headaches, muscle 
pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).  There must be 
objective indications of chronic disability, and this 
includes "signs" in the medical sense of objective evidence 
perceptible to an examining physician and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  A disability is considered chronic if 
it has existed for six months or more, even if exhibiting 
intermittent episodes of improvement and worsening throughout 
that six-month period.  
38 C.F.R. § 3.317(a)(4).

Several times throughout the course of this claim, the 
veteran stated that his joint pain, memory loss, and skin 
rash are due to Gulf War Syndrome.  The veteran's statements 
are not competent evidence to prove such a nexus.  Although 
lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of 
time, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Competent medical evidence of 
a current disability is required for service connection.  The 
competent medical evidence in the claims file for each 
claimed disability is discussed in the sections below.

Joint Pain

The veteran has complained of joint pain at least since 
November 1991 when handwritten service records note joint 
pain.  In November 1996 he complained of joint pain in his 
knees and hips.  The record notes that the joints are normal 
in appearance without swelling or deformity and with a full 
range of motion.  At the April 1997 VA examination, he 
further described his joint pain as "mainly affecting the 
knees, but also to a lesser extent the shoulders, fingers and 
hips."  The VA examiner at that time diagnosed "possible 
Gulf War Syndrome with joint pain, headaches, memory loss, 
and skin rash."  Further treatment records, including those 
in May 2001, show that the veteran continued to complain of 
aching joints consistently since 1991.  At no time was the 
etiology of this joint pain established, except for his left 
fifth digit, which was deemed to have degenerative changes 
due to prior trauma.  See January 2005 x-ray report.

The veteran was afforded a VA examination in June 2005.  At 
that time he complained of pain in his knees, fingers and 
shoulders.  He stated that he had no history of surgery on 
these joints, but that they begin to ache when he uses them 
for long periods of time.  The physical examination of the 
joints was normal with normal range of motion, no crepitus, 
no swelling or tenderness, and no change with repetitive 
motion.  The examiner diagnosed bilateral knee pain, 
occasional shoulder pain and occasional stiffness of the 
fingers, each with an unknown etiology.  The examiner noted 
that the symptoms have been present for twelve years and that 
the complaints could not be associated with a known clinical 
diagnosis.

Memory Loss

The veteran first complained of memory loss at his November 
1993 VA General Medical examination.  At this time, memory 
loss was attributed to the medication the veteran was taking 
for his mental disorder.  At the time of his April 1997 
mental disorders examination, the veteran was reported to 
have both short term and remote memory in tact, but a general 
medical examination report dated a mere three weeks earlier 
shows short term memory loss since 1993 with a diagnosis of 
"possible Gulf War Syndrome with joint pain, headaches, 
memory loss and skin rash."  At a May 2004 neurology 
consultation, the veteran described his memory deficit as 
having been present for 11 years.  He complained of 
forgetting the topic of conversation during the conversation.  
The physician stated that the veteran's various complaints 
were "difficult to tie into a unifying diagnosis."  At the 
June 2005 VA examination, the veteran again complained of 
short-term memory loss and described situations in which he 
forgets what he is saying mid-sentence, and forgets where he 
is going while driving.  The examiner diagnosed short-term 
memory loss, unknown etiology, and stated that the complaints 
could not be associated with a clinical diagnosis.  The 
examiner did describe the nature of the veteran's complaints 
as chronic since they have been ongoing for more than eleven 
years.

Skin Rash

The evidence of record shows that the veteran has been 
examined and treated for a skin rash since at least October 
1991, while still in service.  He was treated for a foot 
rash.  Throughout the course of this appeal, the rash has 
appeared on varying places on the veteran's body.  At his 
April 1997 VA general medical examination, the veteran 
reported an in-service groin rash that went away, but 
complained of a frequent rash on his right heel, which the 
examiner noted was a "fungal-type rash" and diagnosed as 
tinea pedis.  The examiner also diagnosed "possible Gulf War 
Syndrome with...skin rash."  An outpatient treatment note in 
April 1999 also memorializes complaints of a foot rash.  In 
January 2001, the complaint was "leg discoloration" and in 
May 2001 he was diagnosed with tinea versicolor and 
seborrheic dermatitis.  The June 2005 VA examination revealed 
a brown macular rash over both legs with a small amount of 
scaling, but no edema or papular lesions.  The VA examiner 
diagnosed a skin rash over the legs of unknown etiology and 
stated that he cannot associate the rash with any clinical 
diagnosis.  The examiner also deemed the persistent rash that 
had appeared off and on for many years as a chronic 
disability.  

Throughout the course of this appeal, the etiology of the 
veteran's chronic joint pain, memory loss, or skin rash has 
not been established.   
38 U.S.C.A. § 1117(a)(2)(A).  There is no evidence that these 
disabilities were not incurred during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, were caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness, or 
are the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.  See 38 C.F.R. § 3.317(c).

Based upon the medical evidence of record that the veteran 
has an undiagnosed illness characterized by chronic joint 
pain, memory loss, and skin rash, the evidence supports 
service connection based on a presumption of incurrence 
during service in the Southwest Asia Theatre of Operations.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Duties to Notify and Assist

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In light of the determinations 
reached in this case, no prejudice will result to the veteran 
by the Board's consideration of this appeal at this time.  
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to service connection for joint pain, to include 
as a manifestation of undiagnosed illness, is granted. 
 
Entitlement to service connection for memory loss, to include 
as a manifestation of undiagnosed illness, is granted. 
 
Entitlement to service connection for skin rash, to include 
as a manifestation of undiagnosed illness, is granted. 


REMAND

The veteran is seeking service connection for blurry vision, 
to include as a manifestation of undiagnosed illness.  In 
August 2004, the matter was remanded to afford the veteran a 
VA examination.  This remand was required because the 
evidence did not establish that the veteran was notified of 
his previously scheduled VA examination and the failure to 
report to that examination formed the basis of the RO's 
denial of his claim.  The RO was specifically ordered to 
"provide the veteran with adequate notice of the date and 
place of any VA examination" and a copy of the notification 
was to be placed in the claims folder.  There is a May 2005 
letter to the veteran in the claims folder.  That letter 
notifies the veteran that an examination will be scheduled, 
but provides no date, time, or place.  There is an indication 
that an examination was scheduled in May 2005, but that the 
veteran failed to report.  A second examination appears to 
have been scheduled in January 2006, but, again, there is no 
indication that the veteran was notified of this examination.  
No copy of the notification letters for either the May 2005 
or February 2006 examinations was placed in the claims 
folder.  The March 2006 Supplemental Statement of the Case 
was then issued, using a failure to report for a VA 
examination as a basis for denial.  Because the RO did not 
provide adequate notice of the VA examinations scheduled in 
relation to the veteran's claim for service connection for 
blurry vision, the RO did not comply with the Board's August 
2004 order.  If any action required by a remand is not 
undertaken, or is taken in a deficient manner, appropriate 
corrective action should be undertaken.  While the Board 
regrets the delay, another remand is required.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

A remand is also required to obtain relevant private medical 
evidence for this claim.  There is an August 2004 VA 
treatment note showing that the veteran claims to have been 
treated by a private physician at the Nashville Nerve and 
Spine Center.  That physician is reported to have opined that 
the veteran's blurry vision is secondary to his "first 2 
cervical vertebrae being 'off center.'"  This information is 
relevant to this claim in that it may establish an etiology 
for the veteran's blurred vision.  Under 38 C.F.R. 
§ 3.159(c)(1), VA is required to make reasonable efforts to 
obtain relevant records not in the custody of a Federal 
department or agency.  As such, a remand is required.

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision.  As such, this matter must 
be remanded for proper notice under 38 C.F.R. § 3.159(b)(1), 
including corrective notice under Dingess.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has complied with its 
duty to notify the veteran under 38 C.F.R. 
§ 3.159(b)(1), including supplying 
corrective notice under Dingess v. 
Nicholson,  
19 Vet. App. 473 (2006). 
 
2.  Ensure that VA has complied with its 
duty to assist the veteran under 38 C.F.R. 
§ 3.159(c)(1), including obtaining from 
the veteran the address and a signed 
authorization to obtain records from the 
Nashville Nerve and Spine Center.  Obtain 
all relevant private treatment records and 
associate all records obtained with the 
claims folder. 
 
3.  Once the above development is 
complete, schedule a VA examination to 
determine the nature of the veteran's 
blurred vision.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail. Send the 
claims folder to the examiner for review.  
The examination report should specifically 
state that such a review was conducted.  A 
report that includes a complete rationale 
for all conclusions reached, and that 
points to all relevant evidence relied 
upon, should be provided.

The examiner should address the following 
questions:

Is the veteran's complaint of blurred 
vision associated with a known clinical 
diagnosis?  If so, address whether it is 
more likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that the 
blurred vision a) had its onset during 
active service; b) is etiologically 
related to any in-service diagnosis of an 
eye disorder; or c) is in any other way 
causally related to active service.

If the symptoms cannot be associated with 
a known clinical diagnosis, specify 
whether the veteran has objective 
indications of a chronic disability 
resulting from an illness manifested by 
blurred vision, as established by history, 
physical examination, and laboratory 
tests, that have either (1) existed for 6 
months or more, or (2) exhibited 
intermittent episodes of improvement and 
worsening over a 6-month period.

If the examiner cannot offer an opinion, 
that fact must be noted and an explanation 
provided as to why an opinion cannot be 
provided.  If further specialty studies 
are necessary, they must be provided.

Provide the veteran with adequate notice 
of the date, time, and place of the VA 
examination.  A copy of any notification 
must be associated with the claims folder.   
 
The veteran is hereby advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims. 38 C.F.R. § 3.655 
(2005). 
 
4.  Readjudicate the veteran's claim for 
service connection for blurry vision. If 
the benefit sought on appeal remains 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


